STARBOARD INVESTMENT TRUST SCS Tactical Allocation Fund Prospectus Supplement June 28, 2013 This supplement to the Prospectus dated December 31, 2012 for the SCS Tactical Allocation Fund, a series of the Starboard Investment Trust, updates the information described below.For further information, please contact the Fund toll-free at 1-800-773-3863.You may obtain copies of the Prospectus and Statement of Additional Information, free of charge, by writing to the Fund at Post Office Box 4365, Rocky Mount, North Carolina 27803 or calling the number above. The section of the Prospectus entitled “Summary – Fees and Expenses of the Fund” is being amended in its entirety to read as follows: FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section “Purchasing Shares” in this prospectus and the section “Additional Purchase and Redemption Information” in the Fund’s statement of additional information Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed On Purchases (as a % of offering price) 4.75% Maximum Deferred Sales Charge (Load) (as a % of the lesser of amount purchased or redeemed) None Redemption Fee (as a % of amount redeemed) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 11.99% Acquired Fund Fees and Expenses1 0.07% Total Annual Fund Operating Expenses 13.31% Fee Waiver and/or Expense Limitation2 9.24% Net Annual Fund Operating Expenses 4.07% Page 1 of 2 1. “Acquired Fund” means any investment company in which the Fund invests or has invested during the previous fiscal year.The “Total Annual Fund Operating Expenses” and “Net Annual Fund Operating Expenses” will not match the Fund’s gross and net expense ratios reported in the Financial Highlights from the Fund’s financial statements, which reflect the operating expenses of the Fund and do not include Acquired Fund Fees and Expenses. 2. The Advisor has entered into an Expense Limitation Agreement with the Fund under which it has agreed to waive or reduce its fees and to assume any expenses of the Fund, if necessary, in an amount that limits the Fund’s annual operating expenses (exclusive of interest, taxes, brokerage fees and commissions, borrowing costs, acquired fund fees and expenses, other expenditures which are capitalized in accordance with generally accepted accounting principles, other extraordinary expenses not incurred in the ordinary course of the Fund’s business, and, payments under the Rule 12b-1 distribution plan) to not more than 3.75% of the average daily net assets of the Fund through January 1, 2014.The Fund’s net expense ratio will be higher than 3.75% to the extent that it incurs expenses excluded from the Expense Limitation Agreement.The Expense Limitation Agreement may not be terminated prior to that date.The Advisor cannot recoup from the Fund any amounts paid by the Advisor under the Expense Limitation Agreement. Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 67.51% of the average value of its portfolio. Investors Should Retain This Supplement for Future Reference Page 2 of 2
